Case 1:19-cr-00 ‘
165-mvv Documem 1 Fi_l_e;dos/\O'?iliia`-"i`ib’a§é' 1 01¢,;36

` 1 . _i;'v rini-in

          

UNITED STATES DISTRICT COURT
SOUTHERN DlSTRICT OF NEW YORK l

_________________________________ X
UNITED STATES OF AMERICA
v.
GULNARA KARIMOVA and
BEKHZOD AKHMEDOV,
Defendants.
_________________________________ X
Q_QM_Q_N_E
(Conspiracy to Violate the Foreign Corrupt Practices Act)
The Grand Jury charges'.
OVERVIEW
l. As detailed further below, between in or about 2001 and in or about 2012,

GULNARA KARIMOVA and BEKHZOD AKHMEDOV, the defendants, engaged in an
extensive corrupt bribery scheme in Which KARll\/IOVA demanded, and AKHMEDOV and his
cti-conspirators agreed to pay, hundreds of millions of dollars in bribes to KARll\/IOVA on
behalf of three global telecommunications companies seeking to obtain and retain business in the
Republic of Uzbel<istan, in violation of the Foreign Corrupt Practices Act (“FCPA”) and other
foreign bribery laws. AKHMEDOV, acting as both an executive of one of the
teleconmiunications companies and as a personal representative of KARll\/lO\/A, solicited and
facilitated the corrupt bribe payments from the three telecommunications companies and their
subsidiaries to shell companies controlled by KARIMOVA, Who at the time Was an Uzbel<

government oft`rcial. ln exchange for the bribes, KARJMOVA corruptly used her influence over

the Uzbel< government to ensure that the three telecommunications companies and their

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 2 of 36

,\1” !`¢

subsidiaries acquired telecommunications licenses, Which, under Uzbek laW, could not be
purchased or transferred by private entities, and also to allow the telecommunications companies
to enter, and continue to operate in, the telecommunications market in UZbekistan. In total,
AKHMEDOV and others conspired to make approximately $866 million in corrupt bribe
payments to KARIMOVA. ln furtherance of the corrupt bribery scheme, AKHMEDOV and
KARIMOVA conspired Witlr others to launder the bribe funds to, from, and through bank
accounts in the United States, in order to promote the ongoing bribery scheme and conceal the
proceeds of that schemel
RELEVANT INDIVIDUALS AN]) ENTITIES

2. GULNARA KARIMOVA, the defendant (“KARIMOVA”), Was an Uzbek
government official and the daughter of the then-President of Uzbekistan. KAR]MOVA Was a
“foreign official” as that term is used in the FCPA, Title 15, United States Code, Sections 78dd-
l(f)(l)(A) and 78dd-3(f)(2)(A).

3. Mobile TeleSysterns PJSC (previously Mobile TeleSystems OJSC) (“MTS”) Was
a multinational telecommunications company headquartered and incorporated in the Russian
Federation. MTS maintained a class of securities registered pursuant to Section lZ(b) of the
Securities Exchange Act of 1934, see Title 15, United States Code, Section 781, and Was required
to file periodic reports With the SEC under Section lS(d) of the Securities Exchange Act, See
Title 15, United States Code, Section 780(d). Accordingly, MTS Was an “issuer” as that term is
used in the FCPA, Title l$, United States Code, Section 78dd-l(a).

4. Uzdunrobita Was a telecommunications company headquartered and incorporated
in Uzbekistan. Uzdunrobita conducted telecommunications business on behalf of, and for the

benefit of, MTS in Uzbekistan. ln or around 2004, MTS began operating its mobile

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 3 of 36

f i'< \1

telecommunications business in Uzbekistan through its indirect subsidiary Uzdunrobita.
Between in or about 2004 and in or about 2012, MTS held between 74% and l00% of
Uzdunrobita. l\/ITS acquired its ownership interest in Uzdunrobita, in part, from the purchase of
all of the shares held in Uzdunrobita by a company located in the United States (the “Anrerican
Company”), Whose identity is known to the Grand Jury.

5. BEKHZOD AKHMEDOV, the defendant (“AKHMEDOV”), Was the “General
Director” of Uzdunrobita from 2002 to 2012. AKHMEDOV directly reported to MTS
executives and acted on behalf of, and for the benefit of, MTS. Accordingly, AKHMEDOV Was
an officer, employee, and agent of an “issuer,” as those terms are used in the FCPA, Title 15,
United States Code, Section 78dd-l(a). Both before and While serving as an executive of
Uzdunrobita and an officer, employee, and agent of MTS, AKHMEDOV Was also a close
associate of KARIMOVA and solicited bribe payments on her behalf in order to benefit
KARIMOVA and obtain KARll\/IOVA’s ongoing support for MTS and Uzdunrobita in

l Uzbekistan.

6. The Uzbek Agency for Communications and lnforrnation (“UZACI”) Was an
Uzbek governmental entity authorized to regulate operations and formulate government policy
regarding eomrnunications, information technology, and the use of radio spectrum in Uzbekistan.
Accordingly, UZACI Was a “department,” “agency,” and “instrurnentality” of a foreign
government, as those terms are used in the FCPA, Title lS, United States Code, Sections 78dd-
l(f`)(l) and 78dd-3 (f)(2). KARll\/IOVA had influence over decisions made by UZACI.

7. _KOLORIT DIZAYN INK LLC (“KOLORIT”) Was an Uzbek advertising

company that Was, at times, controlled by KARIMOVA. As detailed further beloW, in or around

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 4 of 36

, rt _\ o 571 q 5 ll

2009, KOLORIT was acquired by MTS and Uzdunrobita as part of the scheme to pay bribes to
KARIMOVA.

8, “Shell Company A,” “Shell Company B,” and “Shell Company C,” whose
identities are known to the Grand Jury, were companies beneficially owned by KARIMOVA
through which the telecommunications companies paid bribes.

9. “Associate A,” an individual whose identity is known to the Grand lury, was
KARIMOVA’S close associate and was the purported sole owner and director of Shell
Company A.

10. “Associate B,” an individual whose identity is known to the Grand Jury, was in a
romantic relationship with KARIMOVA and was the purported sole owner and director of Shell
Company B.

ll. “Associate C,” an individual whose identity is known to the Grand Jury, was
KARIMOVA’s close associate When Shell Company C was incorporated in 2004, Associate C
was approximately 20 years old and was Shell Company C’s purported sole owner and director.

l2. From in or around 2007 to in or around 2013, “MTS Executive l,” an individual
whose identity is known to the Grand ]ury, was a high»ranking executive at MTS with authority
over MTS’s foreign subsidiaries From in or around 2007 tln‘ough in or around 2012,
AKHMEDOV reported to MTS Executive l.

13. Beginning in or about 2010, VimpelCom Ltd., which is now known as VEON,
was a multinational telecommunications company headquartered in the Netherlands and
incorporated in Berrnuda. Frorn in or about 1996 through in or about 2013, VimpelCorn Ltd., or
its Russian-based predecessor company PJSC VimpelCom (collectively, “VirnpelCom”)

maintained a class of publicly traded securities registered pursuant to Section l2(b) of the

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Pa`ge 5 of 36

1 §

Securities Exchange Act of 1934, 15 U.S.C. § 782, and was required to file periodic reports with
the SEC under Section l5(d) of the Securities Excliange Act, 15 U.S.C. § 780(d). Accordingly,
VimpelCom was an “issuer” as that term is used in the FCPA, Title 15, United States Code,
section 7sdd`-1(a).

14. ln or about 2006, VimpelCorn acquired two Uzbek telecommunications
companies, Unitel LLC (“Unitel”) and LLC Bakrie UZbekistan Telecom (“Buztel”), and merged
the two companies as Unitel. Unitel was headquartered and incorporated in Uzbekistan and
conducted telecommunications business on behalf of, and for the benefit of, VirnpelCom in
Uzbekistan.

15. Frorn in or about 2002 through in or about January 2014, “VimpelCom
Executive l,” an individual whose identity is known to the Grand Jury, worked for various
VimpelCom»related entitiesl From in or about Decernber 2009 through in or about January
2014, VimpelCom Executive l was a high~ranking VimpelCom executive with responsibilities in
the Commonwealth of Independent States (“CIS”) region, including oversight of Unitel in
UZbekistan.

16. Frorn in or about 2003 through in or about February 2013, “VimpelCom
Executive 2,” an individual whose identity is known to the Grand Jury, worked for various
VimpelCom-related entities From in or about February 2010 through in or about February
2013, VimpelCom Executive 2 worked with VimpelCom Executive l relating to VinrpelCom’s
business in the CIS region, including oversight of Unitel in Uzbekistan.

l7. Beginning in or about 2002, Telia Company AB, formerly TeliaSonera AB
(collectively, “Telia”), was a multinational telecommunications company headquartered and

incorporated in Sweden. From in or about 2002 through or about September 5, 2007, Telia

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 6 of 36

». l , l ,y :

maintained a class of securities registered pursuant to Section l2(b) of the Securities Exchange
Act of 1934, Title 15, United States Code, Section 781, and was required to file periodic reports
with the SEC under Section lS(d) of the Securities Exchange Act, Title 15, United States Code,
Section 7So(d). Accordingly, during that time period, Telia was an “issuer” as that term is used
in the FCPA, Title 15, United States Code, Section 78dd~l(a).

18. in or about 2007, Telia began operating its mobile telecommunications business
in UZbekistan through its indirect subsidiary Coscom LLC (“Coscom”). Coscom was
headquartered and incorporated in Uzbekistan and conducted business on behalf of, and for the
benefit of, Telia in Uzbekistan.

19. Telia indirectly owned 100% of TeliaSonera UTA Holding B.V. (“Telia UTA”).
Beginning in or about Deccmber 2007, Telia UTA held between 74% and 94% of TeliaSonera
Uzbek Telecom Holding B.V. (“Telia Uzbek”). Telia Uzbek held 99.9'7% of Coscom, and the
remaining 0.03% was held directly by Telia UTA.

20. “Telia Executive l,” an individual whose identity is known to the Grand Jury, was
a high-ranking executive of Telia who had authority over Telia’s business in Uzbekistan, among
other countries

THE BRIBERY AND MONEY LAlJNDERING SCHEME
The MTS and Uzdunrobita Bribes

2l. From in or about 2001 through in or about 2012, AKHMEDOV conspired with
others to pay more than $420 million in bribes to KARIMOVA in exchange for her taking
corrupt action to ensure that MTS could enter, and MTS and Uzdunrobita could continue to
operate in, the Uzbek telecommunications market. AKHMEDOV, MTS Executive l, and certain

other executives and employees of MTS and Uzdunrobita agreed to pay KARIMOVA more than

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 7 of 36

t

gin y r _,»

3420 million in bribes in order to conduct business in UZbekistan. As described further below,
the bribes were funneled by MTS and Uzdunrobita to KARIMOVA in various ways, including
through business transactions that were made to appear legitimate on their face. in furtherance
of the corrupt scheme, AKHMEDOV and KARIMOVA caused numerous payments to be made
and laundered through multiple bank accounts held in the names of shell companies, including
certain companies controlled by KARIMOVA. Many of the corrupt transactions were routed
into and out of correspondent bank accounts at financial institutions in New York, New York, in
order to promote the ongoing bribery scheme and to conceal the proceeds of that scheme.

22. Beginning in or about the fall of 2001, KARIMOVA and AKHMEDOV hatched a
corrupt scheme to obtain a bribe from the American Company. Specifically, in exchange for
KARIMOVA’s receipt of a 20% ownership interest in Uzdunrobita from the American
Company, KARll\/IOVA used her influence as an Uzbek government official to facilitate
Uzdunrobita’s receipt of a telecommunications license and other government benefits in
Uzbekistan. in or about November 2001 , KARlMOVA, AKlil\/IEDOV, Associate A, and
representatives of the American Company met in Dubai. At the meeting, KARIMOVA
threatened to cause problems for Uzdunr‘obita if the American Company did not give
KARll\/IOVA a 20% stake in Uzdunrobita at no cost to KARIMOVA. KARIMOVA stated that
if KARIMOVA received a stake in Uzdunrobita, then she would obtain a telecommunications
license for Uzdunrobita and provide UZdunrobita with access to official currency exchange in
Uzbekistan, which would be a significant benefit to the American Company. Subsequently, the
American Company gave a 20% stake in Uzdunrobita to Shell Company A, which executives at

the American Company understood was beneficially owned by KARIMOVA, at no cost.

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 8 of 36

l

t " f t l-
.

23. In or about early 2002, Uzdunrobita announced that Shell Company A was a new
shareholder and that AKHMEDOV would be Uzdunrobita’s General Director. With
KARIMOVA’s corrupt assistance, Uzdunrobita obtained a telecommunications license without
going through the official auction process and gained access to official currency exchange in
Uzbekistan. ln or about l\/larch 2002, KARIMOVA used her corrupt influence to cause
Uzdunrobita’s other shareholder, the Uzbek government, to cede 31.4% of its stake in
Uzdunrobita to Shell Company A, which was controlled by KARIMOVA, and 10% of its stake
to the American Company f`or free, which made Shell Company A the majority shareholder of
Uzdunrobita. As a false cover story to conceal the bribe, Shell Company A agreed to provide
purported consulting services and infrastructure to Uzdunrobita as part of the deal. ln truth and
in fact, Shell Company A provided no such services

24. ln or about 2004, MTS sought to enter the Uzbek telecommunications market by
acquiring Uzdunrobita. ln connection with the Uzdunrobita transaction, MTS paid a $100
million bribe to KARIMOVA. At the time, AKHMEDOV and certain MTS management knew
that Uzdunrobita’s majority shareholder, Shell Company B, was also beneficially owned by
KARIMOVA. ln or about 2003, Shell Company A changed its name and transferred its 51 .4%
stake in Uzdunrobita to Shell Company B. ln or about July 2004, AKHMEDOV caused MTS to
acquire a 33% stake in Uzdunrobita from Shell Company B, and a 41% stake in Uzdunrobita
from the American Company As a means of funneling a lucrative bribe payment to
KARIMOVA, AKHMEDOV caused MTS to pay Shell Company B approximately six times as
much per share as MTS paid to the American Company, even though the shares were identical.
Around the same time, MTS and Shell Company B also entered into a Put and Call Option

Agreement (the “Option Agreement”) pursuant to which l\/iTS had the option to buy, and Shell

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 9 of 36

.¢ 1
= r\ ,-l- lt

Company B had the option to sell, Shell Company B’s remaining 26% stake in Uzdunrobita for
the fixed price of $37.”)' million plus interest during the next three years

25. On or about July 26, 2004, MTS’s Board of Directors retroactively approved the
previously executed agreements between l\/iTS and Shell Company B and the American
Company in violation of MTS policies that required Board approval before contracts of that
amount were signed On or about July 29, 2004, MTS transferred approximately 3100 million to
an escrow account for the benefit of Shell Company B. On or about August 2, 2004,
KARIMOVA, AKHMEDOV, certain MTS management, executives from the American
Company, and others attended a deal closing ceremony for MTS’s acquisition of Uzdunrobita.
KARIMOVA presided over the meeting and signed thc meeting minutes On or about August 9,
2004, the escrow agent transferred the approximately $ 100 million bribe from the escrow
account to Shell Company B’s bank account in Riga, Latvia, through transactions-lino and out of
correspondent bank accounts at financial institutions in New York, New York.

26. ln or about 2006, KARIMOVA demanded another bribe from MTS through
AKHMEDOV. KARIMOVA told AKHMEDOV, in sum and substance, that she wanted MTS
to pay a higher price for Shell Company B’s remaining stake in Uzdunrobita than contemplated
under the original Option Agreement. Accordingly, in or about August 2006, KARIMOVA,
AKHMEDOV, and certain MTS management negotiated an amendment to the Option
Agreement as a mechanism for funneling another bribe payment to KARIMOVA. On or about
August 17, 2006, MTS entered into a new agreement with Shell Company B that amended the
terms of the Option `Agreement (the “Amended Option Agreement”). The Amended Option
Agreement eliminated MTS’s call option, extended the time period for Shell Company B’s put

optionJ removed the fixed exercise price of $37.7 million plus interest, and instead allowed the

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 10 of 36

value to be determined by an international investment bank Because Uzdunrobita’s value had
increased significantly since 2004, in part due to KARIMOVA’s influence, AKHl\/IEDOV and
certain MTS management understood that the Amended Option Agreement conferred significant
corrupt financial benefits to KARll\/IOVA and did not benefit MTS.

27. On or about April 2, 2007, at least in part due to KARIMOVA’s influence,
UZACI granted Uzdunrobita licenses for additional telecommunications frequencies in
Uzbekistan.

_28, On or about April 12, 2007, KARIMOVA and AKHMEDOV caused Shell
Company B to send notice to MTS of Shell Company B’s intention to exercise its option under
the Amended Option Agreement, and thereby secure the bribe payment for KARll\/IOVA. On or
about April 27, 2007, MTS and Shell Company B jointly engaged an investment bank to value
Shell Company B’s remaining share of Uzdunrobita. The bank estimated that 26% of
Uzdunrobita was worth approximately $250 million, including the value of licenses for certain
additional frequencies that UZACI granted to Uzdunrobita in or about April 2007 as a result of
KARlMOVA’s influence On or about June 26, 2007, MTS’s Board of Directors approved a
$250 million payment to Shell Company B. On or about June 28, 2007, MTS transferred a bribe
of approximately $250 million to Shell Company B’s bank account in Hong Kong through
transactions into and out of correspondent bank accounts at financial institutions in New York,
New York.

29. ln or about February 2008, KARIMOVA sought additional bribes from MTS and
Uzdunrobita. Arnong other things, KARIMOVA demanded that Uzdunrobita extend various
purported loans to KARIMOVA to buy a majority stake in a bank. On or about February l,

2008, an Uzdunrobita executive emailed certain members of MTS and Uzdunrobita

10

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 11 of 36

management, including AKHMEDOV and MTS Executive l, a proposal to have Uzdunrobita
extend loans totaling over $113 million to counterparties controlled by KARIMOVA. When
l\/[TS did not agree to extend the purported loans, KARIMOVA demanded millions of dollars in
additional bribes from AKHMEDOV, MTS, and Uzdunrobita and tln'eatened to interfere with
Uzdunrobita’s operations in Uzbekistan if the bribes were not paid.

30. ln or about the summer and fall of 2008, AKHMEDOV and certain MTS
management arranged to pay an additional 330 million in bribes to KARIMOVA by arranging
for a subsidiary of MTS to enter into a sham contract with Shell Company C, whose beneficial
owner‘--as AK_HMEDOV and certain MTS management knew#was KARIMOVA. Under the
contract, an MTS subsidiary agreed to pay Shell Company C a total of approximately $30
million in exchange for a subsidiary of Shell Company C’s repudiation of its ownership of
telecommunications frequencies and the reassignment of those frequencies to Uzdunrobita by
UZACI. On or about August 21, 2008, the MTS subsidiary and Shell Company C executed the
sham contract Four days later, UZACI issued an order reallocating the frequencies held by Shell
Company C’s subsidiary to Uzdunrobita. On or about September 5, 2008, MTS entered into a
$30 million loan agreement with its subsidiary to fund the agreement between the l\/ITS
subsidiary and Shell Company C. Then, on or about the following dates, MTS or its subsidiary
paid the following bribes, totaling approximately $30 million, to KARIMOVA through Shell
Company C’s bank accounts, which were processed through transactions into and out of

correspondent bank accounts at financial institutions in New York, New York:

 

 

 

 

 

 

 

 

 

 

l '_'Dat_e._ ` - ' "Sender -` '- " - :. _Recipient '- '-Reclpien'tis B'allk. - "Ai_n_our__lt
.._ . -- . . Locatron -
October 21, 2008 MTS Shell Company C Riga, Latvia $5,000,000
February 7, 2009 l\/[TS subsidiary Shell Company C Hong Kong $5,000,000
l\/[arch 5 , 2009 MTS subsidiary Shell Company C I-long Kong $5,000,000
April 28, 2009 MTS subsidiary Shell Company C Hong Kong $5,000,000

 

 

ll

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 12 of 36

1 .

 

 

 

 

 

 

 

 

. . ,

Date Sender Recipient Reclplent .S Bank Amount
Locatlon

June 18, 2009 MTS subsidiary Shell Company C Hong Kong $5,000,000

July 14, 2009 MTS Shell Company C Hong Kong $5,000,000

 

 

31. ln or about late 2008 and early 2009, certain MTS management, including
AKHMEDOV and MTS Executiye l, discussed the possible acquisition of KOLORIT, an Uzbek
advertising cornpany, as a mechanism by which MTS and UZdunrobita could funnel additional
bribes to KARIl\/IOVA. At the time, KOLORIT was nominally owned, in part, by a company
affiliated with Associate C, but in reality was owned and controlled by KAR]MOVA. On or
about August 7, 2009, certain l\/ITS management received a memo from MTS’s Department of
Strategic Planning recommending rejection of the KOLORIT acquisition because the acquisition
was not part of MTS’s “core business” and the estimate for advertising market development was
“not realistic.” Multiple internal MTS and external valuations of KOLORIT were significantly
less than the recommended purchase price. Nevertheless, in or about August 2009, certain MTS
management, including MTS Executive l and AKHMEDOV, approved MTS’s acquisition of
KOLORIT in order to facilitate a bribe payment to KARIMOVA. On or about September 22,
2009, Uzdunrobita funneled the bribe to KARIMOVA by paying the nominal shareholders of
KOLORIT approximately 59.375 billion Uzbek som, or approximately $39,636,711, for the
shares of KOLORIT. On or about September 29, 2009, an MTS subsidiary transferred $17,000
to the account of the company affiliated with Associate C in Uzbekistari, through transactions
into and out of correspondent bank accounts at financial institutions in New Yorl<, New York.

32. ln or about 2012, KARIMOVA solicited additional bribes from MTS and
Uzdunrobita through AKHMEDOV. Between in or about March 2012 and May 20l2,

AKHMEDOV caused Uzdunrobita to pay at least 2.2 billion Uzbek som, or approximately $ l .l

12

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/0-7/19 Page 13 of 36

J

million, to purported charities or as sponsorship payments for the benefit of KARll\/IOVA.
AKHMEDOV caused Uzdunrobita to make these corrupt payments in violation of MTS’s
internal control procedures that required preapproval of such payments
The VimpelCom and Unitel Bribes

33. From in or about 2005 through in or about 2012, AK_HMEDOV conspired with
others to pay more than $114 million in bribes to KARIMOVA in exchange for KARIMOVA
exercising her influence over UZACI to permit VirnpelCom and Unitel to operate in
Uzbel<istan’s telecommunications market AKHMEDOV and others solicited and facilitated
bribe payments to KARll\/IOVA by certain VirnpelCom and Unitel management so that
VimpelCom and Unitel could continue to obtain necessary UZACI approvals to obtain Uzbel<
telecommunications business AKHMEDOV, VimpelCom Executive 1, VimpelCom Executive
2, and others understood that they had to pay KARIMOVA millions of dollars in bribes for
VimpelCom and Unitel to continue to do business in UZbekistan. ln addition, AKHMEDOV
understood that he had to solicit bribe payments from VimpelCom and Unitel to benefit
KAR_ll\/IOVA to ensure that KARlMOVA continued to allow MTS and UZdunrobita to do
business in Uzbel<istan. ln furtherance of the scheme, certain co-conspirators used U.S.-based
email accounts to communicate with each other and other individuals AKHMEDOV and
KARIMOVA caused numerous corrupt payments to be made and laundered through shell
company accounts, with many financial transactions routed into and out of correspondent bank
accounts at financial institutions in New Yorl§, New Yorlt, in order to promote the ongoing
bribery scheme and conceal the proceeds of that sehenie.

34. ln or about 2005, as part of a plan of expansion into the ClS region, VimpelCom

sought to acquire an Uzbel< telecommunications company. VimpelCom considered acquiring

13

Cas ' - -
e 1.19 cr 00165-KI\/|W Document 1 Filed 03/07/19 Page 14 ot 36

J'

two companies Unitel, the second largest operator in Uzbekistan with approximately 300,000
subscribers', and Buztel, which was a much smaller operator with only approximately 2,500
subscribers Certain VirnpelCom directors and management knew that KARIMOVA held an
indirect interest in Buztel and that acquiring Buztel would ensure KARIMOVA’s support for
VimpelCorn’ s entry into the Uzbek telecommunications market. VimpelCom, through its
subsidiaries, purchased Buztel for approximately 360 million on or about lanuary 18, 2006, and
Unitel for approximately $200 million, along with the assumption of some debt, on or about
February 10, 2006.

3 5. ln connection with VimpelCom’s acquisition of Bu.'ztel and Unitel, KARIMOVA
solicited bribe payments, through AKHMEDOV, from T\/impelCorn in exchange for
KARll\/IOVA’s support for VimpelCorn’s entry into the Uzbek market ln an effort to conceal
the bribery scheme, KARll\/lOVA and AKHMEDOV used Shell Company C as the recipient of
the VimpelCom bribe payments for KARll\/IOVA. To mask KARlMOVA’s ownership of Shell
Company CJ KARIMOVA used other individuals to act as nominee owners and shareholders of
Shell Company C, although in reality, KARIMOVA retained full ownership and control over
Shell Company C. For example, KARll\/IOVA caused Associate C to hold shares “on trust for”
KARIMOVA and to grant an “irrevocable” power of attorney to KARIMOVA for Shell
Company C. l

36. ln connection with VimpelCom’s acquisition of Unitel and Buztel, AKHMEDOV
arranged for VimpelCom to' enter into a partnership with Shell Company C, which certain
VimpelCom management knew was ultimately owned and controlled by KARll\/IOVA.
KARIMOVA, AKHl\/IEDOV, and certain VimpelCom management structured the partnership

agreement to conceal the bribe payments to KARIMOVA. More specifically, Shell Company C

14

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 15 ot 36

t

obtained an indirect interest of approximately 7% in Unitel for $20 million, and Shell Company
C received an option to sell its shares back to Unitel in 2009 for between $57.5 million and $60
million, for a guaranteed net profit of at least $37.5 million. Certain VimpelCom management
justified the option agreement-which provided no legitimate financial benefit to VimpelCom
and a significant financial benefit to KARIMOVA-by explaining, in board meeting materials,
that their “partner,” i.e. , KARIMOVA, would assist with the “[r]evision of the licensing
agreement for the maj or licenses” and “transfer of frequencies,” while acknowledging that the
direct transfer of frequencies between legal entities was generally not allowed under Uzbek law.

37. On or about l\/Iarch 28, 2007, VimpelCom’s board unanimously approved the
partnership agreement with Shell Company C. On or about June 12, 2007, Shell Company C
transferred $20 million from its Latvian bank account to VimpelCom’s bank account ln or
about September 2009, Shell Company C exercised its guaranteed option to have VimpelCom’s
subsidiary repurchase Shell Company C’s shares, and VimpelCom transferred $57.5 million
from its bank account to Shell Company C’s bank account in Hong Kong. Both transfers were
executed through transactions into and out of correspondent bank accounts at financial
institutions in New York, New York. n

38. ln or about 2007, AKHMEDOV conspired with certain members of
VirnpelCom’s management to pay KARll\/lOVA, through Shell Company C, an additional $25
million bribe to obtain 3G frequencies from UZACI for Unitel in Uzbekistan. AKHl\/IEDOV
negotiated with certain VimpelCom management to arrange for the transfer of the 3G licenses
through a sham contract with Shell Company C in order to conceal the corrupt payment to
KARIMOVA. ln exchange for the $25 million bribe payment, VimpelCom and Unitel obtained

an amended license within a matter of days, which permitted Unitel to use the 3G frequencies

lS

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 16 ot 36

AKHMEDOV served as a go~between for VimpelCom and Unitel management and government
regulators, including a high-ranking official at UZACI, to help close the deal. On or about
November 7, 2007, a VimpelCom subsidiary transferred $10 million from its Netherlands bank
account to Shell Company C’s Latvian bank account On or about November 9, 2007, a
VimpelCom subsidiary transferred the remaining $15 million from its Netherlands bank account
to Shell Company C’s Latvian bank account, fulfilling VimpelCom’s bribe payment to
KARll\/IOVA. The corrupt payments from the VimpelCom subsidiary to Shell Company C’s
bank account in Riga, Latvia, were executed through transactions into and out of correspondent
bank accounts at financial institutions in New York, New York.

39. ln or about 2008, AKHMEDOV agreed with certain VimpelCom management to
pay an additional $2 million bribe to KARIMOVA through a sham consulting agreement with
Shell Company C. On or about February 13, 2008, a VimpelCom executive entailed certain
VimpelCom management to explain that “the partner [i. e. , KARIMOVA], citing the earlier
verbal agreements is returning to the issue [of $2 million] and is asking us to recognize the
obligations and make payments.” Certain VimpelCom management consulted with
AKHMEDOV in order to create fake documents that would contain purported services Shell
Company C could perform under a consulting agreement Additional aspects of the consulting
arrangement demonstrated its sham nature. For example, at AKHMEDOV’s request,
VimpelCom, not Shell Company C, drafted Shell Company C’s invoice for the work that Shell
Company C purportedly performed, and VimpelCom, not Shell Company C, drafted Shell
Company C’s service acceptance act ln addition, both documents were backdated to July 18,
2008, and the final executed version of the consulting agreement between VimpelCom and Shell

Company C was backdated to lune 30, 2008. The final documents thus, made it falsely appear

16

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 17 ot 36

that Shell Company C had performed $2 million of purported consulting work for VimpelCom in
only 18 days ln fact, Shell Company C did no legitimate work to justify the $2 million bribe
payment On or about August 8, 2008, VimpelCom transferred $2 million from its bank account
to Shell Company C’s bank account in Riga, Latvia, which was executed through transactions
into and out of correspondent bank accounts at financial institutions in New York, New York.

40. ln or about 20l l, VimpelCom paid an additional $l0 million bribe through
AKHEMEDOV to KARIMOVA through “reseller” companies Because of significant currency
conversion restrictions in Uzbekistan and the inability to use Uzbek scm (the Uzbek unit of
currency) to obtain necessary foreign goods, Unitel frequently entered into non-transparent
transactions with pmported “reseller” companies to pay foreign vendors in hard currency for the
provision of goods in Uzbekistan. Typically, Unitel would contract with a local Uzbek company
in Uzbek som, and that Uzbek company’s related companies located outside of Uzbekistan
would agree to pay an end supplier using the hard currency (usually, U.S. dollars). ln or about
February and March 2011, AKHMEDOV agreed with VimpelCom Executive 1, VimpelCom
Executive 2, and others to take advantage of the murky reseller process to conceal a 310 million
bribe to KARIMOVA through various purported reseller transactions To effectuate the corrupt
payment, Unitel entered into contracts with an Uzbek entity for services that Were unnecessary
and/or at highly inflated prices These transactions were approved without sufficient justification
and bypassed the normal competitive tender processes Unitel then made payments in Uzbek
som to the Uzbek companyl Thereafter, an offshore company affiliated with the Uzbek company
sent approximately 14 payments totaling $l0.5 million to another intennediary, which in turn .
sent approximately 14 wire payments, each under $1 million and totaling approximately

$10,000,023, to Shell Company C’s Swiss bank account These wire transfers were executed

17

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 18 ot 36

t
t

through transactions into and out of correspondent bank accounts at financial institutions in New
York, New York. Shell Company C performed no legitimate services to justify the 310 million
in payments which, instead, were simply bribes for KARIl\/IOVA.

41. ln or about 2011, AKHMEDOV agreed with VimpelCom Executive 1,
VimpelCom Executive 2, and others to funnel an additional 1530 million bribe payment to
KARll\/IOVA through Shell Company C. While the purported purpose of the payment was to
acquire 4G mobile communication frequencies for Unitel, the real purpose of the payment was
to enable Unitel to continue to operate in the Uzbek telecommunications market without any
interference by KARIMOVA. AKHl\/IEDOV, VimpelCom Executive l, VinrpelCom Executive
2, and others modeled the 2011 46 agreement on VimpelCorn’s 3G agreement in 2007, except
that the 2011 4G agreement purportedly was for consulting services and full payment was not
contingent on obtaining the 4G frequencies At the time, Unitel had no need for 4G frequencies
because Unitel lacked the ability to employ 4G frequencies in Uzbekistan. Certain VimpelCom
management knew that the 4G consulting agreement was a sham and that Shell Company C
would not provide any actual services in return for the $30 million payment On or about
September 21, 2011, a VimpelCom subsidiary transferred $20 million as an advance payment
under the 4G consulting agreement to Shell Company C’s Swiss bank account On or about
October 18, 2011, UZACI issued a decision amending Unitel’s license to allow it to use 4G
frequencies The following day, on or about October 19, 2011, the VirnpelCom subsidiary sent
the final $10 million payment to Shell Company C’s Swiss bank account. The corrupt payments
from the VimpelCom subsidiary to Shell Company C’s Swiss bank account were executed
through transactions into and outl of correspondent bank accounts at financial institutions in New

York, New York. Shell Company C never provided any legitimate consulting services to Unitel

lS

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 19 ot 36

to justify the $30 million in payments 111 fact, Shell Company C’s consulting reports and
presentations that were prepared under the consulting agreement were not needed by
VimpelCom or Unitel and were largely plagiarized from Wikipedia entries, other internet
sources, and internal VimpelCom documents
42. ln or about 2012, AKHMEDOV agreed with VirnpelCorn Executive 1,
VimpelCom Executive 2, and others to make another $10 million in bribe payments to
KARll\/IOVA via Shell Company C through purported transactions with “reseller” companies
As in 2011, AKHMEDOV, VimpelCom Executive l, and VimpelCom Executive 2, knew that
the true purpose of these transactions was to funnel 310 million in corrupt bribes to Shell
Company C. Between in or about February and May 2012, Unitel entered into contracts, this
time with multiple Uzbek_ entities for services that were unnecessary and/or at highly inflated
prices These transactions again were approved without sufficient justification and bypassed the
normal competitive tender processes Unitel made payments in Uzbek som to those Uzbek
companies AKHMEDOV then arranged for approximately 13 bribe payments each under $1
million and totaling approximately $10 million, to be funneled through the “reseller” companies
\ to Shell Company C’s Swiss bank account These wire transfers were executed through
transactions into and out of_correspondent bank accounts at financial institutions in New York,
New York. As in 2011, VimpelCom and Unitel, through VimpelCorn Executive l, VimpelCom
Executive 2, and others, used these reseller transactions to funnel and conceal the $10 million in
bribes to KARIMOVA through Shell Company C. Shell Company C performed no legitimate

services to justify the $10 million in payments

19

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 2_0 ot 36

l

The Teh.`a and Coscorn Brl`bes

 

43. From in or about 2007 through in or about 2010, AKHMEDOV conspired with
others to pay approximately $331.2 million in bribes to KARIMOVA in exchange for
KARIMOVA exercising her influence over UzACl to allow Telia to enter and expand Coscorn’s
share of the Uzbek telecommunications market AKHMEDOV solicited and facilitated bribe
payments by certain Telia and Coscorn management so that Telia and Coscom could continue to
obtain necessary UZACI approvals and be allowed to obtain and retain Uzbek
telecommunications business AKHMEDOV, Telia Executive l, and others understood that they
had to regularly pay KARIMOVA millions of dollars in bribes in order to continue to do
business in Uzbekistan. ln addition, AKHMEDOV understood that he had to regularly solicit
bribe payments from Telia and Coscorn to benefit KARIMOVA to ensure that KARIMOVA
continued to allow l\/ITS and Uzdunrobita to do business in Uzbekistan. in furtherance of the
bribery scheme, certain co~conspirators used U.S.-based email accounts to communicate with
each other and other individuals to further the scheme AKHMEDOV and KARIMOVA caused
numerous corrupt payments to be made and laundered through multiple shell company accounts,
with many financial transactions routed into and out of correspondent bank accounts at financial
institutions in New York, New York, in order to promote the ongoing bribery scheme and
conceal the proceeds of that scheme

44. In cr about 2006, Telia sought to acquire a telecommunications company
operating in Uzbekistan. Telia Executive l and certain other Telia management decided to
acquire a U.S.-based telecommunications company that was the parent company of Coscom,
which was already operating in Uzbekistan. After several months of negotiations facilitated by

AKHMEDOV, on or about July 3, 2007, Telia’s board of directors agreed to acquire Coscorn

20

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 21 ot 36

through a wholly owned subsidiary of Telia for approximately $410 million plus $30 million for
the acquisition of additional assets in Uzbel<istan.

45. On or about July 4, 2007, Telia Executive 1, signed a partnership agreement on
behalf of Sonera l-lungary Holding B.V. (later renamed TeliaSonera UTA Holding B.V.), a Telia
subsidiary, with “the Uzbek Partner,” who was defined in the agreement as AKHl\/fEDOV “or‘
his nominee.” Telia Executive 1 and other Telia management understood that AKHMEDOV
was acting on behalf of KARll\/IOVA. The partnership agreement set forth basic terms that later
would be formalized as part of a Shareholders Agreement in December 2007, including that the
Uzbek Partner would receive a net balance of $30 million and shares of Telia Uzbek, the 99.97%
owner of Coscom, with the option to sell the shares back to Telia UTA at a substantial profit for
KARll\/IOVA. On or about July 16, 2007, Telia completed its acquisition of Coscom through
payments and transfer of ownership

46. ln exchange for KARll\/IOVA and AKHMEDOV’s support for Telia’s entry into
the Uzbek telecommunications market through Coscom, KARIMOVA, through AKHMEDOV,
solicited bribe payments from Telia. ln or about August 2007 Telia Executive 1 and other Telia
management ordered a Coscorn executive to make a corrupt, cash payment of approximately 32
million directly to AKHM_EDOV in the lobby of a hotel in Tashkent, Uzbekistan.

47. ln or about late 2007, Telia arranged, through AKHMEDOV, the $30 million
bribe to KARll\/IOVA. On or about November 21, 2007, AKHMEDOV emailed Telia Executive
1 and other Telia management with a proposed payment structure for a bribe based on the
mechanism previously employed by AKHl\/IEDOV on behalf of l\/lTS and VimpelCom.
Specifically, AKHMEDOV arranged a series of sham transactions involving Telia UTA and

Shell Company C, which resulted in KARll\/IOVA’s receipt of the $30 million bribe payment, an

21

C ' - -
ase 1.19 cr 00165-KI\/|W Document 1 Filed 03/07/19 Page 22 ot 36

r’ a.
lt

indirect 26% ownership interest in Coscorn at no cost, and a put option to obtain a much larger
payment at a later date at no cost. That option was a significant benefit to KARll\/IOVA, but
provided Telia with no legitimate financial benefit

48. ln or about 2008, Telia paid an additional $9.2 million in bribes to KARIMOVA
through AKHMEDOV. After AKHMEDOV and Telia management finalized the agreement
with Shell Company C, certain Tel`ra management traveled to Tashkent to meet with certain
Coscorn management and Uzbek government officials between lanuary 6 and ll, 2008.
KARll\/IOVA met with certain Telia management during their trip to Tashkent. ln the summer
of 2008, AKHMEDOV negotiated the bribe for KARIMOVA with certain Telia management,
including Telia Executive 1, which ultimately resulted in a $9.2 million corrupt payment to
KARIMOVA through Shell Company C. The payment purportedly was for Coscorn to acquire a
number series of one million telephone numbers and a network code. On or about September 15,
2008, certain Telia management, including Telia Executive l, received and approved a memo
seeking authorization to execute the agreement with Shell Company C. On or about September
16, 2008, Telia Uzbek transferred $9.2 million to Shell Company C’s bank account in Riga,
Latvia, through transactions into and out of correspondent bank accounts at financial institutions
in New York, New York.

49. The Decernber 2001r Shareholders Agreement granted Shell Company C the right
to sell back shares of Coscorn to Telia UTA after December 31, 2009. On or about lanuary 18,
2010, certain Telia management, including Telia Executive 1, drafted and sent a memorandum to
the Telia board of directors seeking approval to purchase 20% of Shell Company C’s indirect
26% ownership interest for a price not to exceed $220 million. On or about January 25, 2010,

Telia UTA, through certain Telia management, entered into an agreement with Shell Company

22

Case : - -
1 19 cr 00165-KI\/|W Document 1 Filed 03/07/19 Page 23 ot 36

C, pursuant to which Shell Company C agreed to sell 20% of its indirect 26% ownership interest
in Coscorn for $220 million. ln addition, on or about that same day, Telia UTA, Telia Uzbek,
and Shell Company C entered into an Amendment Agreement to the Shareholders Agreement in
which Shell Company C retained the right to sell its remaining 6% ownership interest in Coscorn
after February 15, 2013, for a floor price of $50 million. Both agreements were signed by certain
Telia management and by Associate C, on behalf of Shell Company C. On or about February 2,
2010, Telia authorized a payment of $220 million to Shell Company C’s bank account in Hong
Kong, through transactions into and out of correspondent bank accounts at financial institutions
in New York, New York. Telia management authorized the $220 million bribe payment to
KARll\/lOVA through Shell Company C in order to continue its telecom business in Uzbekistan.
50. ln or about January 2010, AKHMEDOV solicited Telia for another bribe payment
for KARIMOVA. Over the next few months, AKHMEDOV had multiple discussions with
members of Coscom’s management team about obtaining 4G frequencies in exchange for bribes
to KARIMOVA. in or about April 2010, Telia agreed to make a $15 million corrupt payment to
benefit KARll\/IOVA in order to obtain certain 4G frequencies The corrupt payment involved
multiple transactions in which Telia agreed to pay $15 million to a third-party vendor to assume
a debt owed to that vendor by a Swiss company that was beneficially owned by KARIMOVA.
To effectuate the corrupt payment, certain Telia management, including Telia Executive 1,
agreed to execute four separate and parallel agreements which they understood would ultimately
benefit KARll\/IOVA. Certain Telia management, including Telia Executive l, handled and
approved the transactions based on discussions and understandings reached with AKHMEDOV,
who they understood to be acting on behalf of KARIMOVA. On or about June 11, 2010, UzACl

issued a decision granting Coscorn the right to use certain 4G frequencies that had previously

23

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 24 ot 36

been awarded to, and subsequently waived by, Uzdunrobita. On or about the same day, a
member of Telia management copying Telia Executive 1, sent AKHMEDOV confirmation of
the payment On or about June 15, 2010, Telia Uzbek transferred $15 million to the third-party
vendor to satisfy its obligations under the agreements The $15 million payment was made
through transactions into and out of correspondent bank accounts at financial institutions in New
York, New York.

51. ln or about September 2010, AKHMEDOV began negotiations with certain Telia
management concerning an additional bribe for KARIMOVA through a proposed services
agreement between Shell Company C and Telia Uzbek. On or about October 17, 2010, certain
Telia management including Telia Executive l, drafted a proposal for the Telia board of
directors to review, which explained that Shell Company C had offered Coscorn additional 4G
frequencies and the opportunity to lease fiber optic network from Uzbektelecom. The cost of the
proposed deal was $75 million, with $20 million payable to Uzbektelecom in return for a 20~year
lease and $55 million payable to Shell Company C. Telia’s board approved the transaction
during a board meeting on or about October 22, 2010. On or about November l, 2010, Telia
Uzbek entered into an agreement with Shell Company C, in which Shell Company C agreed to
obtain permission from UzACl for Coscorn to use certain 46 frequencies and to execute a long-
term lease agreement with Uzbektelecom. in exchange, Telia Uzbek agreed to pay 355 million
to Shell Company C. The agreement was signed by Associate C on behalf of Shell Company C.
On or about November 26, 2010, UzACl granted Coscorn the right to use certain 4G frequencies
which had previously been held and waived by Uzdunrobita. After the 46 frequencies were

, granted to Coscom, certain Telia management including Telia Executive 1, sought to fabricate a

justification for the $55 million bribe payment to Shell Company C, because, unlike with the 3G

24

Case 1:19-cr-00165-KI\/|W Documentl Filed 03/07/19 Page 25 ot 36

l

frequency transaction, Shell Company C never held the relevant frequencies and, therefore, did
not repudiate them. On or about December 16, 2010, Telia transferred $55 million to Shell
Company C’s Swiss bank account, which was routed through transactions into and out of
correspondent bank accounts at financial institutions in New York, New York.

STATUTORY ALLEGATIONS

52. Paragraphs l through 51 of this lndictment are realleged and incorporated by
reference as if fully set forth herein.

53. From at least in or about 2001 through in or about 2012, in the Southem District
of New York and elsewhere, BEKHZOD AKHMEDOV, the defendant, and others known and
unknown, willfully and knowingly did combine, conspire, confederate, and agree together and
with each other to commit offenses against the United States, to wit, to violate the FCPA, Title
15, United States Code, Sections 78dd-l and 78dd-3.

54. lt was a part and object of the conspiracy that BEKHZOD AKHMEDOV, the
defendant and others known and unknown, being an issuer, and an officer, director, employee,
and agent of an issuer, would and did willfully and corruptly make use of the mails and means
and instrumentalities of interstate commerce in furtherance of an offer, payment, promise to pay,
and authorization of the payment of any money, offer, gift, promise to give, and authorization of
the giving of anything of value to a foreign official and to a person, while knowing that all or a
portion of such money and thing of value would be and had been offered, given, and promised,
directly and indirectly, to a foreign official, for purposes of: (i) influencing any act and decision
of such foreign official in his or her official capacity; (ii) inducing such foreign official to do and
omit to do any act in violation of the lawful duty of such official; (iii) securing any improper

advantage; and (iv) inducing such foreign official to use his or her influence with a foreign

25

C ' - -
aSe 1.19 cr OOlGB-KI\/|W Document 1 Filed 03/07/19 Page 26 of 36

‘ l

government and instrumentality thereof to affect and influence any act and decision of such
government and instrumentality, in order to assist MTS, VirnpelCom, and Telia in obtaining and
retaining business for and with, and directing business to, l\/ITS, Uzdunrobita, VimpelCom,
Unitel, Telia, Coscom, and any persorr, in violation of Title 15, United States Code, Section

'7 de-l .

55. lt was further a part and object of the conspiracy that BEKHZOD AKHMEDOV,
the defendant, and others known and unknown, while in the territory of the United States,
through and together with their officers, directors, employees, or agents, did willfully and
corruptly commit acts in furtherance of an offer, payment, promise to pay, and authorization of '
the payment of any money, offer, gift, promise to give, and authorization of the giving of
anything of value to a foreign official and to any person, while knowing that all or a portion of
such money and thing of value would be and had been offered, given, and promised to a foreign
official and to any person, for purposes of: (i) influencing any act and decision of such foreign
official in his or her official capacity', (ii) inducing such foreign official to do and omit to do any
act in violation of the lawful duty of such official; (iii) securing any improper advantage; and (iv)
inducing such foreign official to use his or her influence with a foreign government and
instrumentality thereof to affect and influence any act and decision of such government and
instrumentality, in order to assist Coscorn and its employees and agents in obtaining and
retaining business for and with, and directing business to MTS, Uzdunrobita, VimpelCom,
Unitel, Telia, Coscom, and any per'son, in violation of Title 15, United States Code, Section
78dd-3.

Overt Acts

56. ln furtherance of the conspiracy and to effect the illegal objects thereof, the

26

Case 1:19-cr-OOl65-KI\/|W Document 1 Filed 03/07/19 Page 27 of 36

i-

following overt acts, among others, were committed in the Southern District of New York and
elsewhere:

a. On or about August 9, 2004, an escrow agent transferred approximately
$100 million from an escrow account, which had been funded by MTS, to Shell Company B’s
bank account in Riga, Latvia, through transactions into and out of correspondent bank accounts
at financial institutions in New York, New York.

b. On or about lurie 28, 2007, MTS transferred approximately $250 million
to Shell Company B’s bank account in Hong Kong, through transactions into and out of
correspondent bank accounts at financial institutions in New York, New York.

c. On or about luly 4, 2007, Telia EXecutive l entered into a partnership
agreement with “the Uzbek Partner,” which AKHMEDOV signed on behalf of KARIMOVA.

d. On or about luly 16, 2007, Telia paid $277 million to a U.S.-based
telecommunications company that was the parent company of Coscorn in Uzbekistan to help
facilitate the partnership with “the Uzbek l’artner,” i. e. , KARlMOVA. The payments were made
to the company’s U.S. bank account

e. On or around July l7, 2007, a Telia employee spoke to an agent of a U.S.-
based advisory firm about the agent’s $3 million fee for facilitating the partnership with
KARIMOVA. While in the territory of the United States, the Telia employee sent an email to
that agent requesting that the agent’s original invoices for the work facilitating the partnership be
mailed by the agent to the Telia employee

f. ln or about August 2007, a Coscorn executive paid a bribe of
approximately $2 million in cash to AKHMEDOV in the lobby of a hotel in Tashl<ent,

Uzbekistan, for the benefit KARll\/IOVA.

27

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 28 of 36

g. On or about the following dates, the following companies transferred

. funds to Shell Company C’s bank account in Riga, Latvia, through transactions into and out of

\

correspondent bank accounts at financial institutions in New York, New York:

 

 

 

 

 

 

 

 

 

 

 

 

 

' ". -.r-f-.D§'=\‘.l'te.' ` Cb`mr)_€ihr ' ` - ` Bairkif_?:`li.-};i

' 1 if 1 - - -. ' -" 'Countr`y'?' ' 1-
November 7, 2007 VirnpelCom subsidiary Netherlands $l 0 million
Novernber 9, 2007 VimpelCom subsidiary Netherlands $15 million
December 27, 2007 Telia Sweden $80 million
August 8, 2008 VimpelCom Russia 32 million
September 16, 2008 Telia Uzbek Netherlands $9.2 million
October 21, 2008 MTS Russia $5 million

h. On or about the following dates, the following companies transferred

funds to Shell Company C’s bank account in Hong Kong through transactions into and out of

correspondent bank accounts at financial institutions in New York, Ncw York:

 

 

 

 

 

 

 

 

 

 

 

 

 

Company " _E'Bank_": § ff Arnount___-
-. . _ _ .- .' ' emier ' : - .' `: --
February 7, 2009 An MTS subsidiary France $5 million
l\/larch 5, 2009 An MTS subsidiary France 355 million
April 28, 2009 An MTS subsidiary France $5 million
lune 18, 2009 An MTS subsidiary France $5 million
July 14, 2009 MTS Russia 355 million
September 23, 2009 VimpelCom Russia $57.5 million
i. On or about September 22, 2009, Uzdunrobita paid the three shareholders

of KOLORIT a total of approximately 59.37'5 billion Uzbek som, which was worth

approximately $39,619,71 l at the time.

j. On or about September 29, 2009, an MTS subsidiary transferred

approximately $l7,000 to the account of a purported shareholder of KOLORlT in Uzbekistan,

through transactions into and out of correspondent bank accounts at financial institutions in New

York, New York.

28

 

 

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 29 of 36

k. On or about February 2, 20l 0, Telia authorized a payment of
approximately $220 million to Shell Company C’s bank account irr Hong Kong, through
transactions into and out of correspondent bank accounts at financial institutions in New York,
New York.

l. On or about lune 15, 2010, Telia Uzbek transferred approximately $15
million to a third-party vendor to satisfy certain obligations and agreements with AKHMEDOV
and KARll\/IOVA, through transactions into and out of correspondent bank accounts at financial
institutions in New York, New York.

m. On or about December 16, 2010, Telia transferred approximately $55
million to Shell Company C’s Swiss bank account through transactions into and out of
correspondent bank accounts at financial institutions in New York, New York.

n. ln or around about March 2011, AKHMEDOV and others caused reseller
and intermediary companies to transfer approximately 310.5 million to a Cyprus-based
intermediary, which in turn, orr or about the following dates, sent approximately 14 wire
payments nom a Cyprus-based bank account, totaling approximately $10 million to Shell
Company C’s Swiss bank account through transactions into and out of correspondent bank

accounts at financial institutions in New York, New York:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- Date ' '- '- Arnourr't' '. ` `
March 3, 201l $780,000
March 4, 2011 $389,644
March 4, 2011 $740,000
March 8, 20ll $840,000
March 8, 201l $590,000
Mal'ch 9, 2011 $910,320
l\/larch l 1, 2011 $930,000
March 11, 2011 $940,000
l\/larch 14, 2011 $740,000
l\/larch 14, 2011 3284,997
l\/larch 17, 2011 3854,994

 

29

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 30 of 36

 

 

 

 

 

 

 

 

_ _.:§ __.:_Date l __ _ _ Am(.,imt ._
Mar'ch 2l, 2011 $980,000
March 21, 2011 $444,988
March 24, 2011 $25,080
o. On or about September 21, 2011, a VimpelCom subsidiary transferred

approximately $20 million to Shell Company C’s Swiss bank account through transactions into
and out of correspondent bank accounts at financial institutions in New Yor'k, New York.

p. On or about October 19, 2011, a VimpelCom subsidiary transferred
approximately $10 million to Shell Company C’s Swiss bank account, through transactions into
and out of correspondent bank accounts at financial institutions in New York, New York.

q. ln or about April and l\/lay 2012, AKHMEDOV and others caused reseller
and intermediary companies to transfer approximately $10.5 million to a Cyprus-based
intermediary, which in turn, on or about the following dates, sent approximately 137 wire
payments from a Cyprus-based bank account, totaling approximately $10 million, to Shell
Company C’s Swiss bank account through transactions into and out of correspondent bank

accounts at financial institutions in New York, New York:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ _ Date_: z __.______,_______Am.ount__
Api-ir 13, 2012 3854,935
Aprrr 20, 2012 3354,935
Aprir 24, 2012 3392,702
Apr1124, 2012 s854,985
Apr1124, 2012 $354,985
Apr-ii 24, 2012 s799,027
Aprrr 25, 2012 s392,702
Aprir 25, 2012 s354,935
Aprir 25, 2012 sss4,9ss
Apr1125, 2012 3854,985
Apr-ir 26, 2012 3854,985
May 4,2012 s575,639
May 17, 2012 $9,000

 

30

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 31 of 36

r.' On or about April 24, 2012, AKHMEDOV caused Uzdunrobita to send a
payment order to an entity related to KARIMOVA for the equivalent of 100 million Uzbek scm
as a purported advance payment for sponsorship aid.

(Title 18, United States Code, Section 371.)

COUNTS TWO AND THREE
(Violations of the FCPA)

The Grand lury further charges:

57. Paragraphs l through 51 and 56 of this lndictment are realleged and incorporated
by reference as if fully set forth herein

58. On or about the dates set forth below, in the Southern District of New York and
elsewhere, BEKHZOD AKHMEDOV, the defendant, being an officer, employee and agent of an
issuer, willfully and corruptly made use of and caused to be used the mails and means and
instrumentalities of interstate commerce in furtherance of an offer, payment, promise to pay, and
authorization of the payment of any money, offer, gift, promise to give, and authorization of the
giving of anything of value, to a foreign official and to any person, while knowing that all, or a
portion of such money and things of value would be and had been offered, given, and promised
to a foreign official, for purposes of (i) influencing any act and decision of such foreign official
in his or her official capacity; (ii) inducing such foreign official to do and omit to do any act in
violation of the lawful duty of such official; (iii) securing any improper advantage', and (iv)
inducing such foreign official to use his or her influence with a foreign government and
instrumentality thereof, to affect and influence acts and decisions of such government and
instrumentality, in order to assist MTS, VimpelCorn, Telia, and others known and unknown, in
obtaining and retaining business for and with, and directing business to, MTS, Uzdunrobita,

VimpelCom, Unitel, Telia, Coscorn and any person, to wit, AKHMEDOV caused the following

31

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 32 of 36

wire transfers to be made from bank accounts associated with a VimpelCom subsidiary to Shell
Company C’s Swiss bank accounts, to, from, and through correspondent bank accounts located

in New York, New York, and aided and abetted the same:

 

 

 

 

 

 

' coast if ~ - '- - ma . . .. ._ xmbun'f'--r -
2 September 21, 2011 $20 million
3 October 19, 20ll 310 million

 

 

(Title 15, United States Code, Section 78dd-1; Title-lS, United States Code, Section 2.)

COUNT FOUR
(Conspiracy to Commit l\/loney Laundering)

The Grand Jury further charges:

59. Paragraphs 1 through 51 and 56 of this lndictment are realleged and incorporated
by reference as if fully set forth herein.

60. From in or about 2001 through in or about 2012, in the Southern District of New
York and elsewhere, GULNARA KARlMOVA and BEKHZOD AKHMEDOV, the defendants,
and others known and unknown, willfully and knowingly did combine, conspire, confederate,
and agree together and with each other to commit money laundering, in violation of Title 18,
United States Code, Sections l956(a)(2)(A) and l956(a)(2)(B)(i).

61. lt was a part and object of the conspiracy that GULNARA KARll\/IOVA and
BEKHZOD AKHMBDOV, the defendants, and others known and unknown, would and did
knowingly transport, transmit, and transfer, and attempt to transport, transmit, and transfer a
monetary instrument and funds from a place in the United States to and through a place outside
the United States, and to a place in the United States from and through a place outside the United
States, with the intent to promote the carrying on of specified unlawful activity, to wit, a scheme
to bribe KARll\/IOVA on behalf of MTS, Uzdunr'obita, VimpelCom, Unitel, Telia, Coscom, and

others, in violation of: (a) then FCPA, Title 15, United States Code, Sections 78dd-l and 78dd-3;

32

_Case 1:19-cr-00165-KI\/|W Docu`mentl Filed 03/07/19 Page_33 ot3i6

l ' 1

\

(b) the laws of the Russian Federation prohibiting bribery of a foreign official', (c) the laws of the
Republic of Uzbekistan prohibiting bribery of a government official', (d) the laws of the
Kingdorn of Sweden prohibiting bribery of a foreign official; and (e) the laws of the Kingdom of
the Netherlands prohibiting bribery of a foreign official; all to influence KARIMOVA, in her
position as a government official of the Republic of Uzbekistan, to provide business benefits and
award telecommunications licenses to MTS, Uzdunrobita, VimpelCorn, Unitel, Telia, Coscorn,
and others.

62. lt was further a part and object of the conspiracy that GULNARA KARlMOVA
and BEKHZOD AKHMEDOV, the defendants, and others known and unknown, would and did
knowingly transport, transmit, and transfer, and attempt to transport, transmit, and transfer a
monetary instrument and funds from a place in the United States to and through a place outside
the United States, and to a place in the United States from and through a place outside the United
States, knowing that the monetary instrument and funds involved in the transportation,
transmission, and transfer represented proceeds of some form of unlawful activity and knowing
that such transportation, transmission, and transfer was designed in whole and in part to conceal
and disguise the nature, the location, the source, the ownership, and the control of the proceeds
of specified unlawful activity, to wit, proceeds of the scheme to bribe KAR[MOVA on behalf of
MTS, Uzdunrobita, VimpelCoIn, Unitel, Telia, Coscom, and others, in violation of (a) the FCPA,
Title 15, United States Code, Sections 78dd-l and 78dd~3; (b) the laws of the Russian Federation
prohibiting bribery of a foreign official; (c) the laws of the Republic of Uzbekistan prohibiting
bribery of a government official; (d) the laws of the Kingdom of Sweden prohibiting bribery of a
foreign official; and (e) the laws of the Kingdorn of the Netherlands prohibiting bribery of a

foreign official; all to influence KARll\/IOVA, in her position as a government official of the

33

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 34 of 36

l

Republic of Uzbekistan, to provide business benefits and award telecommunications licenses to
MTS, Uzdunrobita, VimpelCom, Unitel, Telia, Coscom, and others.
(Title 18, United States Code, Section 1956(h).)
FORFEITURE ALLEGATIONS

63. As a result of committing one or more of the FCPA offenses alleged in C_ounts
One through Three of this`lndictment, BEKHZOD AKHMEDOV, the defendant, shall forfeit to
the United States, pursuant to Title 18, United States Code, Section 981(a)(l)(C) and Title 28
United States Code, Section 2461(0), any and all property, real and personal, that constitutes or is
derived from proceeds traceable to the commission of said offenses, including but not limited to
a sum of money in United States currency representing the amount of proceeds traceable to the
commission of said offenses

64. As a result of committing the money laundering offense alleged in Count Four of
this lndictment, GULNARA KARIMOVA and BEKHZOD AKHMEDOV, the defendants, shall
forfeit to the United States, pursuant to Title 18, United States Code, Section 982(a)(1), any
property, real or personal, involved in said offense, and any property traceable to such property
Substitute Assets Provision

65. lf any of the above-described forfeitable property, as a result of any act or

omission of the defendants:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third person',
c, has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

34

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 35 of 36

t.i

d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be subdivided
without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p) and
Title 28, United States Code, Section 2461(0), to seek forfeiture of any other property of the

defendants up to the value of the above forfeitable property.

(Title 18, United States Code, Sections 981 & 982;
Title 21, United States Code, Section 853; and
Title 28,_ United States Code, Section 2461 .)

Forepersd/n GEOFFREVY vS. Bl'ilRMAN
' United States Attorney

iii bad d Zri~tn,
ROBERT A. ZlNK
Acting Chief, Fraud Section
Criminal Division
U.S. Department of lustice

 
 

35

Case 1:19-cr-00165-KI\/|W Document 1 Filed 03/07/19 Page 36 of 36

norm No. UsA-333_274 (Ed. 9-25-5_3)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW Y()RK

UNITED STATES OF AMERICA
_ vi _

GULNARA KARIMOVA and
BEKHZOD AKHMEDOV,

Defendants.

INDICTMENT
19 Cr. ( )

(15 U.s.c. §§ 73dd-1, radar
13 U.s.C. §§371,1956 and 2.)

GEOFFREY S. BERMAN
United States Attorney

ROBERT A. ZlNK
Acting Chief, Fraud Section, Crirninal Division
U.S. Department of Justice

rNW

       

36

